The State Industrial Board has made findings that claimant contracted a right inguinal hernia as an occupational disease, arising from the nature of his employment, which necessitated the continuous lifting and carrying of heavy objects, weighing approximately 150 to 156 pounds, and from the fact that he was subjected to constant strain from such lifting. A physician testifies as to causal relation: “ Q. In your opinion, could the condition which he has, be brought about as the result of the work which he had been doing, assuming, of course, that he did not have any hernia there before he went to work there? * * * A. Yes, I think it would. I understand he followed this over a period of about sixteen months.” Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Hefllernan, JJ.